DETAILED ACTION
This Final action in response to application No. 15/958,813 originally filed 04/20/2018. The amendment presented on 06/10/2020 which provides claims 1 - 2, 10, 16, 27, 29 - 30 and 37 are currently amended, claims 45 - 46 are added, is hereby acknowledged. Currently Claims 1 - 46 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
1.    This is in response to applicant’s communication filed on 10 June 2020, wherein: claims 1 - 46 are currently pending. Claims 1 - 2, 10, 16, 27, 29 - 30 and 37 have been amended. Claims 45 - 46 have been added. 
Response to Arguments
2.    Applicant’s arguments filed on June 10, 2020 with respect to the rejections of claims 1 - 46 have been fully considered but are moot in view of the new ground(s) of rejection. 
Applicant argues that Paolini does not explicitly teach “wherein the first electro-optic layer and the second electro-optic layer (1) are different types, (2) have supporting structure in common, and (3) from the viewing perspective, do not overlap.” As recited in claims 1 and 29. 
Examiner respectfully disagrees applicant argument because Paolini teaches wherein the first electro-optic layer (pars. [0081] - [0082]) and the second electro-optic 
Paolini does not explicitly teach the first electro-optic layer and the second electro-optic layer (3) from the viewing perspective, do not overlap. 
However, Atkinson teaches the first electro-optic layer (fig. 3A; first state 61) and the second electro-optic layer (fig. 3A; second state 63) (3) from the viewing perspective, do not overlap. (e.g. figs. 1 - 3B)
The combination of Paolini and Atkinson as a whole teach the claimed limitations.
Claim Rejections - 35 USC §103
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 - 2, 12 - 16, 18, 20, 23 - 25, 27 - 33, 37 and 40 - 45 are rejected under 35 U.S.C. 103 as being unpatentable over in Paolini “US 2011/0164307” in view of Atkinson et al. “US 2017/0301273”.    
Re-claim 1, Paolini teaches an integrated electro-optic hybrid display, (fig. 12 and par. [0049] “hybrid” electro-optic display and par. [120]) comprising: 
a plurality of pixels; (par. [0079]; lines 1 - 3)
a first set of pixels from the plurality of pixels, all pixels in the first set having a first electro-optic layer; (pars. [0081] – [0082])
a second set of pixels from the plurality of pixels, all pixels in the second set having a second electro-optic layer; (pars. [0083] – [0084])
wherein the first electro-optic layer and the second electro-optic layer (1) are different types, (pars. [0083] and [0090] - [0095]) (2) have supporting structure in common, (figs. 12; 1214 and 1215) and 
Paolini does not explicitly teach the first electro-optic layer and the second electro-optic layer (3) from the viewing perspective, do not overlap. 
However, Atkinson teaches the first electro-optic layer (fig. 3A; first state 61) and the second electro-optic layer (fig. 3A; second state 63) (3) from the viewing perspective, do not overlap. (e.g. figs. 1 - 3B)

Re-claim 2, Paolini teaches wherein types of the first and second electro-optic layers are selected from among: liquid crystals, electrophoretic particles, electrochromic materials, electrowetting fluids, electro-liquid powder materials, plasmonic nanostructures, optical interference stacks, photonic crystals, and phosphorescent materials, electroluminescent materials, photo-emissive and electro-emissive materials, or a combination thereof. (pars. [0012] and [0033]) 
Re-claim 12, Paolini teaches wherein the first set of pixels and the second set of pixels have at least one electrode in common, and the common electrode is in direct contact with, or in close proximity to, the electro-optic layers. (par. [0194])
Re-claim 13, Paolini teaches the electro-optic hybrid display of claim 12, wherein the common electrode is a film. (pars. [0194] and [0195]; lines 1 - 7)
Re-claim 14, Paolini teaches wherein the common electrode is configured on a substrate. (par. [0194])
Re-claim 15, Paolini teaches wherein the first set of pixels (pars. [0081] - [0082]) and the second set of pixels (pars. [0083] - [0084]) have a common substrate (fig. 9; 10). (fig. 9 and par. [0055] and 0149)
Re-claim 16, Paolini teaches wherein the first set of pixels (pars. [0081] - [0082]) and the second set of pixels (pars. [0083] - [0084]) have two or more substrates in common. (fig. 9 and par. [0055] - [0056] and 0149)
Re-claim 18, Paolini teaches wherein the first set of pixels or the second set of pixels have different operable properties. (fig. 9 and pars. [0055] - [0056]) 
Re-claim 20, Paolini teaches wherein a set of the pixels of the plurality of pixels have a transparent, a semi-transparent or opaque state. (pars. [0079] and [0081])
Re-claim 23, Paolini teaches the electro-optic hybrid display of claim 1, further comprising display driver circuitry. (par. [0015])
Re-claim 24, Paolini in view of Atkinson teaches all the limitations of claim 23,  Atkinson teaches a processor (fig. 9 and par. [0083]) configured to generate switching or maintenance signals. (par. [0127])
Re-claim 25, Paolini teaches the electro-optic hybrid display of claim 23, wherein the switching or maintenance signals are according to the operable properties of the pixels. (par. [0010])
Re-claim 27, Paolini in view of Atkinson teaches the electro-optic hybrid display of claim 1, Atkinson teaches wherein a set of pixels of the plurality of pixels have a reflective or emissive state. (par. [0054])
Re-claim 28, Paolini teaches the electro-optic hybrid display of claim 1, being flexible, semi-rigid or rigid. (par. [0024])
Re-claim 29, Paolini teaches an integrated electro-optic hybrid display, (fig. 12 and par. [0049] “hybrid” electro-optic display and par. [120]) comprising: 
a plurality of electro-optic display layers, (par. [0025]; lines 1 - 7) each comprising a respective electro-optic layer and electrodes; (par. [0025])
a first electro-optic display layer selected from the plurality of electro-optic display layers; (pars. [0081] – [0082]) 
a second electro-optic display layer selected from the plurality of electro-optic display layers; (pars. [0083] – [0084])
wherein the first electro-optic display layer and the second electro-optic display layer (1) are of different compositions, (pars. [0083] and [0090] - [0095]) (2) have supporting structure in common, (figs. 12; 1214 and 1215) and 
Paolini does not explicitly teach (3) from the viewing perspective, do not overlap. 
However, Atkinson teaches the first electro-optic layer (fig. 3A; first state 61) and the second electro-optic layer (fig. 3A; second state 63) (3) from the viewing perspective, do not overlap. (e.g. figs. 1 - 3B)
It would have been obvious to one of ordinary skill in the art before the effecting filing date to modify the invention of Paolini with the teachings of Atkinson to provide Electrophoretic displays can have attributes of good brightness and contrast, wide viewing angles, state bistability, and low power consumption. (par. [0013])
Re-claim 30, Paolini teaches wherein the electro-optic layers comprise liquid crystals, electrophoretic particles, electrochromic materials, electrowetting fluids, electro-liquid powder materials, plasmonic nanostructures, optical interference stacks, photonic crystals, and phosphorescent materials, electroluminescent materials, photo-emissive and electro-emissive materials, or a combination thereof. (pars. [0012] and [0033])
Re-claim 31, Paolini teaches wherein the electro-optic display layers are in the same plane. (par. [0203]; lines 1 - 4)
Re-claim 32, Paolini teaches wherein the electro-optic display layers are in different planes. (pars. [0034] and [0090])
Re-claim 33, Paolini teaches wherein the first electro-optic display layer or the second electro-optic display layer is patterned. (par. [0025])
Re-claim 37, Paolini teaches an intelligent display device (par. [0151]; an electro-optic display device) comprising:
the integrated an electro-optic hybrid display of claim 1; (fig. 12 and par. [0049] “hybrid” electro-optic display and par. [120]) It is well known that all electronic devices have a processor and a memory. 
Atkinson also teaches a processor; (fig. 9 and pars. [0082] – [0083]) 
a memory; (fig. 9 and par. [0083]) and 
a power apparatus. (par. [0102]) 
Re-claim 40, Paolini in view of Atkinson teaches an intelligent display device according to claim 37, further comprising, Atkinson teaches a communication apparatus. (fig. 9 and par. [0083])
Re-claim 41, Paolini in view of Atkinson teaches an intelligent display device according to claim 37, further comprising, sensors. (Atkinson, fig. 9 and par. [0083])
Re-claim 42, Paolini in view of Atkinson teaches an intelligent display device according to claim 37, further comprising, actuators. (Atkinson, par. [0103])
Re-claim 43, Paolini in view of Atkinson teaches an intelligent display device according to claim 37, further comprising, a clock or timer. (Atkinson, fig. 9 and par. [0083])
Re-claim 44, Paolini teaches an intelligent display device further being flexible, semi-rigid or rigid. (par. [0024]; lines 1 - 5) 
Re-claim 45, is rejected as applied to claim 37 above because the scope and contents of the recited limitations are substantially the same. 
6.	Claims 3 - 5, 7 - 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over in Paolini in view of Atkinson and further in view of Yamazaki et al. “US 2011/0031491”.           
Re-claim 3, Paolini in view of Atkinson teaches all the limitations of claim 1 but fail to teach wherein a set of pixels from the plurality of pixels are compartmentalized.
However, Yamazaki teaches wherein a set of pixels from the plurality of pixels are compartmentalized. (par. [413]; lines 7 - 8) 
It would have been obvious to one of ordinary skill in the art before the effecting filing date further modify the invention of the combination with the teachings of Yamazaki so an increase in size of the display device, a reduction in costs, improvement in yield, or the like can be achieved.(par. [234]) 
Re-claim 4, Paolini and Atkinson in view of Yamazaki teaches all the limitations of claim 3, Yamazaki teaches wherein the set of pixels are compartmentalized using a compartmentalized structure. (par. [413]; lines 7 - 8) 
Re-claim 5, Paolini and Atkinson in view of Yamazaki teaches all the limitations of claim 4, Yamazaki teaches wherein the compartmentalized structure is a film. (par. [0413])
Re-claim 7, Paolini and Atkinson in view of Yamazaki teaches all the limitations of claim 5, Yamazaki teaches wherein the film comprises multiple layers. (par. [0097])
Re-claims 8 and 10, Paolini teaches the electro-optic hybrid display of claim 4, wherein the compartmentalized structure is a flexible, semi-flexible, semi-rigid, or rigid substrate. (par. [0024] see also Yamazaki para 0413)
7.	Claims 6, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over in Paolini and Atkinson in view of Yamazaki and further in view of Kazlas et al. “US 2004/0180476”.                 
Re-claims 6 and 9, Paolini teaches the electro-optic hybrid display of claims 5 and 8, (fig. 12 and par. [0049] “hybrid” electro-optic display and par. [120]) 
Paolini, Atkinson and Yamazaki as a whole do not explicitly teach wherein the film is porous, embossed, etched or ablated. 
However, Kazlas teaches wherein the film is porous, embossed, etched or ablated. (par. [0077])
It would have been obvious to one of ordinary skill in the art before the effecting filing date further modify the invention of the combination with the teachings of Kazlas providing improvements in backplanes for electro-optic displays, and processes for the formation of such backplanes and displays. (par. [0064])
Re-claim 11, Paolini and Atkinson in view of Yamazaki teaches all the limitations of claim 4, Yamazaki teaches wherein the compartmentalized structure (par. [413]; lines 7 - 8) but fail to teach the structure is, at least in part, an encapsulant. 
However, Kazlas teaches the structure is, at least in part, an encapsulant. (par. [0127])
It would have been obvious to one of ordinary skill in the art before the effecting filing date further modify the invention of the combination with the teachings of Kazlas providing improvements in backplanes for electro-optic displays, and processes for the formation of such backplanes and displays. (par. [0064])
8.	Claims 17, 19, 21 - 22, 26, 36, 38 - 39 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over in Paolini in view of Atkinson and further in view of Kaufman et al. “US 2014/0282218”.
Re-claim 17, Paolini teaches the electro-optic hybrid display of claim 1, (fig. 12 and par. [0049] “hybrid” electro-optic display and par. [120]) further 
Paolini in view of Atkinson does not explicitly teach display is polymorphic. 
However, Kaufman display is polymorphic. (par. [211] a polymorphic display generator 185 may enable polymorphic display.)
It would have been obvious to one of ordinary skill in the art before the effecting filing date further modify the invention of the combination with the teachings of Kaufman to provide a polymorphic display utilizing two or more display formats that are switchable by an end-user. (par. [0034])
Re-claim 19, Paolini teaches the electro-optic hybrid display of claim 1, (fig. 12 and par. [0049] “hybrid” electro-optic display and par. [120])
Paolini in view of Atkinson does not explicitly teach wherein the first set of pixels or the second set of pixels are polymorphic pixels. 
However, Kaufman teaches wherein the first set of pixels or the second set of pixels are polymorphic pixels. (par. [0227]; lines 1 - 6)
It would have been obvious to one of ordinary skill in the art before the effecting filing date further modify the invention of the combination with the teachings of Kaufman 
Re-claim 21, Paolini in view of Atkinson teaches all the limitations of claim 20, Kaufman teaches the electro-optic hybrid display of claim 20, further having a fixed-image. (par. [0165]; lines 1 - 4)
Re-claim 22, Paolini and Atkinson in view of Kaufman teaches all the limitations of claim 21, Kaufman teaches wherein the set of pixels reveal or obscure the fixed image according to a switching or maintenance signal. (pars. [0163] - [0165])
Re-claim 26, Paolini teaches wherein a set of pixels having a transparent state, (par. [0027]) Paolini in view of Atkinson does not explicitly teach reveal the fixed image according to a switching or maintenance signal. 
However, Kaufman teaches reveal the fixed image according to a switching or maintenance signal. (pars. [0163] – [0165])
It would have been obvious to one of ordinary skill in the art before the effecting filing date further modify the invention of the combination with the teachings of Kaufman to provide a polymorphic display utilizing two or more display formats that are switchable by an end-user. (par. [0034])
Re-claim 36, Paolini teaches the electro-optic hybrid display of claim 29, (fig. 12 and par. [0049] “hybrid” electro-optic display and par. [120]) further 
Paolini in view of Atkinson does not explicitly teach display is polymorphic. 
However, Kaufman teaches display is polymorphic. (par. [211] a polymorphic display generator 185 may enable polymorphic display.)
It would have been obvious to one of ordinary skill in the art before the effecting filing date further modify the invention of the combination with the teachings of Kaufman to provide a polymorphic display utilizing two or more display formats that are switchable by an end-user. (par. [0034])
Re-claim 38, Paolini in view of Atkinson teaches the intelligent display device of claim 37 but Paolini in view of Atkinson does not explicitly teach wherein the electro-optic hybrid display is polymorphic. 
However, Kaufman teaches wherein the electro-optic hybrid display is polymorphic. (par. [211] a polymorphic display generator 185 may enable polymorphic display.)
It would have been obvious to one of ordinary skill in the art before the effecting filing date further modify the invention of the combination with the teachings of Kaufman to provide a polymorphic display utilizing two or more display formats that are switchable by an end-user. (par. [0034])
Re-claim 39, Paolini in view of Atkinson teaches all the limitations of claim 37 but Paolini in view of Atkinson does not explicitly teach one or more polymorphic pixels.
However, Kaufman teaches one or more polymorphic pixels. (par. [0227]; lines 1 - 6)

Re-claim 46, is rejected as applied to claim 38 above because the scope and contents of the recited limitations are substantially the same. 
9.	Claims 34 - 35 are rejected under 35 U.S.C. 103 as being unpatentable over in Paolini in view of Atkinson and further in view of Yamazaki et al. “US 2011/0031491”.       
 Re-claim 34, Paolini teaches the electro-optic hybrid display of claim 29, wherein an electro-optic display layer (fig. 12 and par. [0049] “hybrid” electro-optic display and par. [120]) Paolini in view of Atkinson does not explicitly teach the electro-optic display layer is compartmentalized.
However, Yamazaki teaches the electro-optic display layer is compartmentalized. (par. [413]; lines 7 - 8) 
It would have been obvious to one of ordinary skill in the art before the effecting filing date further modify the invention of the combination with the teachings of Yamazaki so increase in size of the display device, a reduction in costs, improvement in yield, or the like can be achieved.(par. [234]) 
Re-claim 35, Paolini teaches the electro-optic hybrid display of claim 29, (fig. 12 and par. [0049] “hybrid” electro-optic display and par. [120]) further having Paolini in view of Atkinson does not explicitly teach a compartmentalized structure.
However, Yamazaki teaches a compartmentalized structure. (par. [413]; lines 7 - 8) 
It would have been obvious to one of ordinary skill in the art before the effecting filing date further modify the invention of the combination with the teachings of Yamazaki so increase in size of the display device, a reduction in costs, improvement in yield, or the like can be achieved.(par. [234]) 
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to application’s disclosure. 
	Korthuis et al. (US 2011/0304652)
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929. The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/S.A/Examiner, Art Unit 2626                                                                                                                                                                                                        

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        03/18/21B